Title: To George Washington from Jabez Bowen, 20 February 1796
From: Bowen, Jabez
To: Washington, George


          
            Sir.
            Philadelphia Febr. 20 1796
          
          The principal design of my Visit to this City at this time was to endevour to make a settlement of a Cannon Contract subsisting between the Ud States & The Owners of the Furnace Hope (of which I am one) I have had a Meeting of the Heads of the Departments but find no Incouragement from them. The contract is made and must be finished by somebody, as it particularly belongs to the Department of War. the now Secretary wishes some Time to examin into the situation of the Business. while this is delayed the Business of the Contract is partly suspended and the Stock consuming in the Furnace for other purposes which ought to be appropriated to fullfill the Contract with Government.
          ’Tis with the greatest Reluctance that I intrude on you at this Bussey Time but knowing your desire that Justice should be Established in general and in particular to all who make Contracts under the Government of which you are the Head, I have presumed to make this application Requesting that you would signify to the Secretary at War and the other Heads of the Departments your Desire that this (to me) preplexing Business might be brot to some Just and Equitable Conclusion. I Remain Sir. with the highest Esteeme Your Exellencies most Obedient Servant
          
            Jabez Bowen
          
        